DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, filed 3/22/21, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration (based upon the amendment submitted on 3/22/21), a new ground(s) of rejection is made in view of Luong-Van et al. 2012/0251611 in view of Picha 5,158,571 below.


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1-8, 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong-Van et al. 2012/0251611 in view of Picha 5,158,571.  Luong-Van et al. discloses an implant material having an implant surface, which implant surface comprises a plurality of tissue-contacting members arranged in a regular or irregular two-dimensional array, wherein an average height of the plurality of tissue-contacting members is from 1 µm to 150 µm (see [0012; 0031] which states:
“…In a further embodiment, the invention is directed to a medical device comprising a polydioxanone film comprising substantially cylindrical polydioxanone pillars on at least one side thereof, said pillars having diameters from about 0.2 .mu.m to about 3 and heights from about 2 .mu.m to about 20 .mu.m from the surface of the film. The medical devices can include medical implants, for example, anastomosis devices, grafts, vascular prosthetic devices and soft tissue implants…”).
However Luong-Van et al. does not disclose that each tissue-contacting member having a convex curved tissue contacting surface.  
Picha teaches that implants may have textured surfaces in the form of pillars/columns wherein each tissue-contacting member has a convex curved tissue contacting surface (see 6:66-68 and 7:1-7).  It would have been obvious to one having ordinary skill in the art to modify the invention of Luong-Van et al. and provide a convex curved tissue contacting surface to the pillars because Luong-Van et al states that the pillars may have tailored geometric features in order to adapt to the type of tissue surrounding the implant.  It further would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the device to have a 

4.	Regarding claims 6-8, Luong-Van et al. has been disclosed however they do not use the exact wording that the mean average diameter of the plurality of tissue-contacting members, is from 1 to 120 pm. It is obvious that the average mean size of the pillar structures of Luong-Van fall within this range because [0027] states 
“.. the super-hydrophilic structure has a pillar density of from 1.times.10.sup.5 to 6.times.10.sup.8 pillars/cm.sup.2. For present purposes, "pillar density" can be described as the number of pillars present per square centimeter of super-hydrophilic structure surface. For example, the super-hydrophilic structure has a density of pillars on its surface ranging from about 1.times.10.sup.7 to about 5.times.10.sup.7 pillars per cm.sup.2…”.  Thus obvious to modify within the claimed ranges in order to provide a surface morphology which would support the surrounding tissue and improve tissue response with a reduced amount of scar tissue.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luong-Van et al. 2012/0251611 in view of Picha 5,158,571 and further in view of Helmus et al. 2011/0014264.
Regarding claim 9, Luon-Van et al. in view of Picha have been disclosed however does not disclose that the tissue-contacting surface of each tissue contacting member comprises an organosilicon polymer.  Helmus et al. teaches medical devices which comprise filaments made of organosilicon material (see [0087]).  It would have .
6.	Claims 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Luong-Van et al. 2012/0251611 in view of Pica 5,158,571 and further  in view of Bayat et al. 2020/0170771.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Pica has been disclosed however does not disclose the use of Polydimethylsiloxane or the use of a template.
Bayat et al. teaches a textured surface for breast implants and utilizes materials such as polydimethylsiloxane (see [0371]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Luong-Van et al. and utilize a polymer such as polydimethylsiloxane in order to provide a material capable of being shaped by casting, etching or molding into a textured surface.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing .

Allowable Subject Matter

7.	Claims 13-14, 16-18, 22 are allowed.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        April 28, 2021